Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-18-00820-CR

                                   IN RE HENRY T. GARLAND Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: November 7, 2018

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           Relator filed a pro se petition for writ of mandamus in which he asks this court to compel

the Bexar County Clerk to forward his writs of habeas corpus to this court for a ruling.

           This court does not have jurisdiction to issue a writ of mandamus against a district or county

clerk unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a)

(court of appeals may only issue writ of mandamus against district and county judges or as

necessary to enforce jurisdiction of appellate court); In re Coronado, 980 S.W.2d 691, 692 (Tex.

App.—San Antonio 1998, orig. proceeding). Relator does not have an appeal pending in this




1
 This proceeding arises out of Cause No. 789989; 789991; 792091; 792093, styled The State of Texas v. Henry T.
Garland, Jr., pending in the County Court at Law No. 9, Bexar County, Texas, the Honorable Walden Shelton
presiding.
                                                                                      04-18-00820-CR


court; therefore, our jurisdiction is not in jeopardy. Accordingly, we dismiss relator’s petition for

writ of mandamus for lack of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-